UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 3, 2010 UNUM GROUP (Exact name of registrant as specified in its charter) Delaware 001-11294 62-1598430 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1 Fountain Square Chattanooga, Tennessee 37402 (Address of principal executive offices)(Zip Code) (423) 294-1011 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On August 3, 2010, Unum Group (“Unum Group” or the “Company”), a Delaware corporation, issued a news release reporting its results for the second quarter of 2010, a copy of which is furnished herewith as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. Also on August 3, 2010, Unum Group posted on its website at www.unum.com the Statistical Supplement relating to its financial results for the second quarter of 2010.A copy of the Statistical Supplement is furnished herewith as Exhibit 99.2 and incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the information included or incorporated in this Item 2.02, including Exhibits 99.1 and 99.2, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall such information and exhibits be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits.The following exhibits are filed or furnished with this Report: News release of Unum Group dated August 3, 2010, concerning earnings for the second quarter of 2010. Statistical Supplement of Unum Group for the second quarter of 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Unum Group (Registrant) Date:August 3, 2010 By: /s/Susan N. Roth Name: Susan N. Roth Title: Vice President, Transactions, SEC and Corporate Secretary INDEX TO EXHIBITS EXHIBIT News release of Unum Group dated August 3, 2010, concerning earnings for the second quarter of 2010. Statistical Supplement of Unum Group for the second quarter of 2010.
